DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 4, and 6-56 are pending.
Claims 10-43 and 51-56 are withdrawn from consideration as directed to non-elected inventions.
Claims 1, 2, 4, 6-9 and 44-50 are presented for examination and rejected as set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 44, 46, and 48-50 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more.  The claims recite compositions that comprise any of cannabinoids, sugars, sugar alcohols, chitosan or berry extracts, or combinations of flavors and sugars.  This judicial exception is not integrated into a practical application because each of the elements claims are both recited as single components which address the compositions claimed, and are each naturally occurring compounds.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because nothing other than the cannabinoids, sugars, sugar alcohols, chitosan or berry extracts, or combinations of flavors and sugars are required by the claims to be present in the compositions.  By the broadest reasonable interpretation of these claims, then, each of the products of nature themselves are capable of addressing the limitations of the claims.  See, e.g., the rejection of Claims 1, 2, 7, 9, and 44-50 over the teachings of Changoer, below.
Response to Arguments
Applicant's arguments filed 15 July 2022 have been fully considered but they are not persuasive.
Applicants argue that when combined into a gum the elements recited by the rejected claims are essentially similar to examples 10 and 11 of the 2014 interim guidance and therefore satisfy the requirements of 35 USC 101.  The flaw in applicants argument rests in the fact that the above rejected claims do not, in fact, combine the recited elements into a gum.  The claims rejected previously and again above simply require a composition that contains any one of the elements listed.  The natural products themselves, as well as the naturally occurring products containing them, therefore fall within the scope of the invention that has actually been claimed, and fail to satisfy the subject eligibility requirements of 35 USC 101.
Applicant’s arguments with respect to the rejections of Claims 3, 5-8, and 48 under each of 35 USC 112(a) and 112(b) have been fully considered and are persuasive.  The rejections under each of 35 USC 112(a) and 112(b) of Claims 5-8 and 48 as amended by applicants submission of 15 July 2022 have been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 9, and 44-50 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Changoer (WO2017/189375).
Applicants claims are directed to compositions comprising any of an active ingredient, in claim 44 defined as a cannabinoid, a sugar alcohol, blend of sugar alcohols, sweeteners, flavorings, gum base, or combinations thereof.  Applicants are advised that by the actual language of the compositions being claimed, the presence of any single one of these elements is all that is required for a composition to read on these claims.  Claims 2-4 require the presence of anti-microbial ingredients, more narrowly addressed by the presence of either chitosan or berry extracts, or that the composition contain the anti-microbial agent in defined concentrations.  Claims 7 and 8 require the presence of a remineralization compound, which applicants specification indicates includes compounds such as xylitol.  (Specification, [0043]).  Claim 9 places concentration limitations on the components recited by Claim 1.    Claim 45 places concentration limitation on the components of Claim 44.  Claims 46 and 47 further specify the inclusion of various concentrations of any of flavoring, lubricants, powder flow agents, intensive sweeteners, sugar substitutes, or combinations thereof in the compositions of Claim 44.  Claim 48 indicates that the cannabinoid is a CBD or derivative thereof in defined concentrations, with Claims 49 and 50 specifying Markush-type listings of sugar alcohols and sugar substitutes.
Changoer describes cannabidiol containing gum comprising 0.5% CBD, 24.5% gum base, 10% sorbitol, 10% maltitol, 0.5% citric acid (a preservative per the teachings of Changoer, and therefore an anti-microbial agent), 2% magnesium stearate and 0.4% silicon dioxide (powder flow agents per Changoer [0045]), and 13.45% xylitol (which is a remineralization compound within the definition of the instant application), 1.05% stevia, and 4% of each of peppermint and spearmint representing flavoring agents of the instant claims.  [0054 “Example 1”]
Response to Arguments
Applicant's arguments filed 15 July 2022 have been fully considered but they are not persuasive.
Applicants argue that the compositions of the claims are directed to an anti0gngivitis composition and not the smoking-cessation composition of Changoer.  Applicants arguments on this point are irrelevant owing to the fact that the claims are directed to compositions of matter, and not methods of treating gingivitis.  As such, art which teaches all elements required by the Claims, as Changoer does, addresses the limitations of the invention claimed.  As set forth above concerning the interpretation of the claims leading to the continued failure of Claims 1, 2, 4, 44, 46, and 48-50 to describe patent eligible subject matter, none of the rejected claims require the inclusion of a bacteriostatic element; the claims list bacteriostatic elements as one among eight alternative categories of composition component which may be selected to comprise the composition actually being claimed.  As Applicants own disclosure supports the conclusion that xylitol is a “dental remineralization compound” which would satisfy the newly added limitations of Claim 7, because applicants themselves state “when consumed as mints or gum, it will stimulate an increased flow of alkaline and mineral-rich saliva from salivary glands in the palate.  Increased salivary flow results in increased buffering capacity against acids and high mineral content will provide the minerals to remineralize the damaged area of enamel.”  (Specification, [0061]).  Because Changoer teaches a composition containing xylitol, the rejection of Claim 7 remains valid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-9, and 44-50 stand rejected under 35 U.S.C. 103 as being unpatentable over Changoer (WO2017/189375).
In addition to the above, Changoer more broadly describes the gum compositions as containing between 0.1-1% cannabinoid, 1-10% flavoring agents, and 1-35% by weight of sweeteners including each of the xylitol applicants describe as a remineralization compound, and the stevia applicants describe as a sweetener.  [0010].  As no controlling definition of what an “intensive sweetener” is within the context of the instant claims, Stevia recited by Claim 50 will be presumed to address the “intensive sweetener” limitation.  Chitosan is recited as a suitable carrier to be included in the gum.  [0011].  These ranges overlap and therefore render obvious the limitations of the instant claims, see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”), and including these components in those amounts would be prima facie obvious because Changoer teaches their utility in gum when included in such amounts.

Claims 1, 2, 4, 6-9 and 44-50 stand rejected under 35 U.S.C. 103 as being unpatentable over Changoer as applied to Claims 1, 4, 6-9, and 44-50 above, and further in view of Mumper (U.S. PGPub. 2011/0244038).
Changoer, discussed in greater detail above, teaches a gum composition combining 0.5% CBD, 24.5% gum base, 10% sorbitol, 10% maltitol, 0.5% citric acid, 2% magnesium stearate and 0.4% silicon dioxide, and 13.45% xylitol, 1.05% stevia, and 4% of each of peppermint and spearmint, while also suggesting the inclusion of between 0.1-1% cannabinoid, 1-10% flavoring agents, 1-35% by weight of sweeteners, and carriers such as sugar alcohols and chitosan.  Changoer additionally indicates that additional components such as antioxidants may be included.  [0047].
Changoer does not, however, describe the use of a combination of chitosan and “berry extract” as useful in chewing gum compositions.
Mumper describes dark berry extracts possessing antioxidant and anti-inflammatory properties for use in chewing gums.  [0009].  These extracts, processed to contain anthocyanins newly added to the claims are preferably prepared in conjunction with a cryoprotectant, among which is included the instantly claimed chitosan.  [0025].  The berry extract is described as usefully incorporated into orally administrable compositions in amounts of between about 3-90% by weight.  [0030].  The cryoprotectant is described as being used in a ratio relative to the berry extract of between 2:1 and 8:1.  [0107].  From this disclosure, Mumper encompasses employing in an orally deliverable formulation such as a chewing gum concentrations of chitosan and berry extract as low as 6% chitosan and 3% berry extract.  This exemplary embodiment is obtained by taking the lowest specific concentration of berry extract of 3% and applying the described ratio of cryoprotectant, of which chitosan is a member, of 2:1 to arrive at 6% chitosan and 3% berry extract, resulting in 9% of the gum being the combination of chitosan and berry extract encompassed by Claims 3 and 4.
The skilled artisan would incorporate 9% of a combination of chitosan and anthocyanin-containing dark berry extract into the gums suggested by Changoer owing to the fact that Mumper indicates that the combination of chitosan and anthocyanin-containing dark berry extract serves as an antioxidant useful for incorporation into chewing gum formulations, such as those taught by Changoer, which also advocates incorporating antioxidant agents into the chewing gum therein described.  The use of the chitosan/ anthocyanin-containing dark berry extract of Mumper in the gum of Changoer therefore appears to represent little more than the selection of a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 1364 (Fed. Cir. 2012) (finding a “strong case of obviousness based on the prior art references of record. [The claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
Response to Arguments
Applicant's arguments filed 15 July 2022 have been fully considered but they are not persuasive.
Applicants argue that the compositions of the claims are directed to an anti0gngivitis composition and not the smoking-cessation composition of Changoer.  Applicants arguments on this point are irrelevant owing to the fact that the claims are directed to compositions of matter, and not methods of treating gingivitis.  As such, art which teaches all elements required by the Claims, as Changoer does, addresses the limitations of the invention claimed.
Applicants point that chitosan is among 10 suitable carriers is unpersuasive, as it has long been known that it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.  It is not invention.”).
Applicants arguments concerning the rationale for including stevia are unpersuasive, because it is well established that the reason or motivation to modify a prior art reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention).  Likewise, the only claim which requires the inclusion of an intensive sweetener, Claim 47, defines the permissible amount of intensive sweetener as falling within the range of “about 0.01 to about 2%,” a range anticipated by the teachings of Changoer.
The claims requiring the inclusion of dark berry extracts containing anthocyanins are not rejected over the teachings of Changoer, but rather over the combined teachings of Changoer and Mumper, which indeed describes anthocyanin-containing dark berry extracts useful for incorporating into chewing gum compositions such as those taught by Changoer.  Applicants arguments concerning the number of alternatives listed in Mumper is unpersuasive for the reasons set fort above concerning the selection of chitosan as a carrier from Changoer.  See Sinclair, supra.  Applicants assertion that Mumper is wholly concerned with the treatment of inflammation” is unpersuasive as irrelevant for the same reasons set forth above concerning the uses to which the compositions of Changoer may suitably be put: applicants claim a composition, not a method of treating any particular disease or disorder.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-9, and 44-50 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of U.S. Patent No. 10,765,658.  Although the claims at issue are not identical, they are not patentably distinct from each other because the compositions of the ‘658 patent appear to anticipate limitations of instant Claims 1, 5-9, and 44-50.
Response to Arguments
Applicant's arguments filed 15 July 2022 have been fully considered but they are not persuasive because none of the rejected claims require the inclusion of either chitosan or dark berry extracts containing anthocyanins.

Conclusion
No Claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613